Case 1:96-cv-08414-KMW Document 1887-2 Filed 06/20/19 Page 1 of 5




          EXHIBIT A:
    Pre-Judgment Interest
Case 1:96-cv-08414-KMW Document 1887-2 Filed 06/20/19 Page 2 of 5
                                 Exhibit A --
                           Pre-Judgment Interest

                                             Total Cumulative
                Month of   Cumulative LAST
                                              Pre-Judgment
                Judgment     Fees Interest
                                                 Interest
                2019-07                $38                $38




                                                                              Exhibit A to
                                                           Dana Griffin's Findings of Fact
Case 1:96-cv-08414-KMW Document 1887-2 Filed 06/20/19 Page 3 of 5




   Exhibit B is Filed
     Under Seal
Case 1:96-cv-08414-KMW Document 1887-2 Filed 06/20/19 Page 4 of 5




   Exhibit C is Filed
     Under Seal
Case 1:96-cv-08414-KMW Document 1887-2 Filed 06/20/19 Page 5 of 5




   Exhibit D is Filed
     Under Seal
